13 N.Y.3d 729 (2009)
In the Matter of BUFFALO PROFESSIONAL FIREFIGHTERS ASSOCIATION, INC.,
LOCAL 282, IAFF, AFL-CIO-CLC, Respondent, and
ANTHONY MASIELLO, as Mayor of the City of Buffalo, et al., Appellants.
Court of Appeals of New York.
Submitted July 13, 2009.
Decided August 27, 2009.
*730 Motion by New York Public Employment Relations Board for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.